DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat spring” of claim 22, the “spring tab” of claim 23, the “spring” of claim 25, and the “spring” of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13-15, 17, 20, 21, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Waskie et al. (US 2015/0115644) in view of Sackett (8,696,046).
Waskie et al. discloses a tailgate assembly comprising a tailgate (12) configured to pivot relative to a vehicle body between a closed position, a fully open position and a secondary position that is between the closed position and the fully open position, as shown in Figure 1 and disclosed in paragraph [0019] and [0024].  A cable device (20) extends from a tailgate connector to a vehicle connector (30), as shown in Figure 1.  The tailgate connector is coupled to the vehicle tailgate (12), as shown in Figure 1.  The vehicle connector (30) is coupled to a vehicle sidewall (16) at a first position (21) when in a fully open position, as shown in Figure 1.  The vehicle connector (30) is configured to be coupled to the sidewall (16) at additional positions (22,23) that are higher than the first position (21), as shown in Figure 1 and disclosed in paragraphs [0022], [0024], and [0025].  The vehicle connector (30) has an aperture (42) that receives a mechanical fastener (21) when the vehicle connector is coupled to the vehicle sidewall (16) at the first position, as shown in Figures 1 and 2 and disclosed in paragraph [0025]. In reference to claim 2, the tailgate (12) pivots relative to the vehicle body about a pivot axis, as shown in Figure 1.  In reference to claim 6, the tailgate (12) is vertically aligned when in the closed position and the tailgate (12) is horizontally aligned when in the fully open position, as disclosed in paragraph [0019].  In reference to claim 7, the uppermost area of the tailgate is substantially vertically aligned with an uppermost area of a wheel well of the vehicle side wall when the tailgate is in a secondary position corresponding to the cable connected at element (23), as shown in Figure 1.  In reference to claims 8 and 13, aperture (42) receives a mechanical fastener (21) to secure the vehicle connector to the sidewall (16) when the tailgate (12) is in the fully open position and the aperture receives the striker (22) of the vehicle to couple the vehicle connector (30) to the sidewall in the second position, as shown in Figure 1 and disclosed in paragraph [0025].  In reference to claim 9, the tailgate (12) inherently has a latch to engage the striker (22) to hold the tailgate assembly in the closed position.  A latch engaging the striker (22) is inherent to provide the locking function disclosed in paragraph [0025].  In reference to claim 10, both additional positions (22,23) are higher than the first position (21), as shown in Figure 1.  In reference to claim 11, the cable device (20) has a cable (26) extending from the tailgate connector to the vehicle connector (30), as shown in Figure 1.  In reference to claim 12, the cable device (20) includes a first cable device coupled to the passenger side of the tailgate (12), as shown in Figure 1, and a second cable device coupled to the driver side of the tailgate (12), as disclosed in paragraph [0023].  In reference to claim 14, the cable device (20) extends linearly from the tailgate connector to the vehicle connector (30) when the tailgate is in the fully open position and the secondary position, as shown in Figure 1.  In reference to claim 15, the tailgate connector is coupled to the vehicle tailgate (12), as shown in Figure 1.  The vehicle connector (30) is coupled to a vehicle sidewall (16) at a first position (21) when in a fully open position, as shown in Figure 1.  The vehicle connector (30) is configured to be coupled to the sidewall (16) at additional positions (22,23) that are higher than the first position (21), as shown in Figure 1 and disclosed in paragraphs [0022], [0024], and [0025].  The vehicle connector (30) has an aperture (42) that receives a mechanical fastener (21) when the vehicle connector is coupled to the vehicle sidewall (16) at the first position, as shown in Figures 1 and 2 and disclosed in paragraph [0025].  The aperture (42) receives a striker (22) of the vehicle to couple the vehicle connector (30) to the sidewall in the second position, as shown in Figure 1 and disclosed in paragraph [0025].  In reference to claim 17, the vehicle connector (30) is decoupled from the vehicle sidewall (16) at a first position (21) and coupled to the striker (22) in a second position vertically above the first position, as shown in Figure 1.  The tailgate is supported in the secondary position when the vehicle connector (30) is coupled to the striker (22), as shown in Figure 1.  However, Waskie et al. does not disclose the bracket.
Sackett teaches providing a bracket (160) to a tailgate to block removal from the vehicle body when the tailgate is in the fully open position and the secondary position, as shown in Figures 1-4. In reference to claims 2 and 3, the bracket extends circumferentially over 180 degrees about the pivot axis, as shown in Figure 4.  In reference to claims 4 and 20, the bracket (160) includes a hook shaped finger portion (166) that extends at least partially about the pivot axis, as shown in Figures 2 and 4.  In reference to claim 5, a mechanical fastener (164) secures the bracket (160) to the tailgate (120), as shown in Figures 2 and 3.  In reference to claims 21 and 28, the bracket is configured to block removal of the tailgate (120) from the vehicle body when the tailgate is in the fully open position, the secondary position, and all positions between the fully open position and the secondary position when the bracket is secured to the tailgate in position (RP), as shown in Figure 3 and disclosed on lines 46-51 of column 5.  In reference to claim 24, the bracket (160) must be detached from the tailgate (120) to remove the tailgate from the vehicle body, as shown in Figure 4, as disclosed on lines 46-58 of column .5  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tailgate hinge retaining mechanism include the tailgate bracket of Sackett to the tailgate of Waskie et al. to more securely connect a removable tailgate to a vehicle in a manner that is quickly released while preventing unintended removal.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Waskie et al. (US 2015/0115644) and Sackett (8,696,046), as applied to claim 17.
Waskie et al., as modified, discloses a sheet (18) of material supported on an uppermost area of the tailgate when the tailgate is in a raised position, as shown in Figure 1 and disclosed in paragraph [0021].  However, Waskie et al., as modified, does not explicitly show this feature while the vehicle connector is coupled to the striker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support a sheet of material on an uppermost area of the tailgate of Waskie et al., as modified, when the vehicle connector is coupled to the striker to allow additional sheets to fit within the truck bed by lowering the position of the tailgate.  
Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Waskie et al. (US 2015/0115644) and Sackett (8,696,046), as applied to claim 17, in view of Cooper et al. (9,278,718).
Waskie et al., as modified, does not disclose the spring to hold the vehicle connector relative to a mechanical fastener when supporting the tailgate.  
Cooper et al. teaches providing a flat spring tab (56) to hold a vehicle connector (46) relative to a mechanical fastener (48) to support the tailgate in an open position, as shown in Figure 3 and disclosed on lines 53-58 of column 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flat spring tab to the vehicle connector of Waskie et al., as modified, as taught by Cooper et al., to prevent accidental disconnection of the vehicle connector at any position.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.  Applicant has argued the bracket of Sackett would permit removal of the tailgate in the secondary position because it can be removed at the angle disclosed by Waskie.  The examiner disagrees because the bracket (160) has to be moved to the aligned position (AP) in order for the tailgate to be removed at a position at 45 degrees.  When in the retaining position (RP), the slots (145,149,167) never align and the tailgate cannot be removed at any angle, as shown in Figure 3.  This includes the claimed secondary position.
Applicant has argued bracket sleeve (166) of Sackett does not meet the broadest reasonable interpretation of a hook-shaped finger portion.  The applicant has not stated why so the argument is not persuasive.
Applicant has argued the clip (164) of Sackett is not a mechanical fastener.  A clip is a mechanical fastener.  Sackett uses the clip to fix the vehicle connector relative to the tailgate, as disclosed on lines 40-51 of column 5.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 15, 2022